     Case 2:19-cv-02100-JAM-DMC Document 26 Filed 07/30/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOSHUA DAVIS BLAND,                               No. 2:19-CV-2100-JAM-DMC-P
12                        Plaintiff,
13            v.                                        ORDER
14    STATE OF CALIFORNIA, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   Eastern District of California local rules.

20                  On June 30, 2021, the Magistrate Judge filed findings and recommendations herein

21   which were served on the parties and which contained notice that the parties may file objections

22   within the time specified therein. No objections to the findings and recommendations have been

23   filed.

24                  The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and the Magistrate Judge’s analysis.

26   ///

27   ///

28   ///
                                                        1
     Case 2:19-cv-02100-JAM-DMC Document 26 Filed 07/30/21 Page 2 of 2


 1               Accordingly, IT IS HEREBY ORDERED that:
 2               1.    The findings and recommendations filed June 30, 2021, are adopted in full;
 3   and
 4               2.    Plaintiff’s motion for injunctive relief, ECF No. 22, is denied.
 5

 6
     DATED: July 29, 2021                       /s/ John A. Mendez
 7
                                                THE HONORABLE JOHN A. MENDEZ
 8                                              UNITED STATES DISTRICT COURT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
